I-.
                                                                           /,




     OFFICE OF THE AlTORNEY               GENERAL OF     TEXAS
                                 AUSTIN




Eonorablr  0. g.   aIrron
oountf Attorna~
mtor oount~
Odraaa, To188

Dear Slrr




                                                            o va ltatod




                                                o of     Toxaa road8




                       ,    or   Jodgo 0r   any oourt,
                      ndor authority       of any gen-
                       law ot thla Stat@, or eny
                     LegIa.latara,     ahall. appoint,
                    or oonflrm     thr appolntmont
                 ir, poaItIon,      olrrkahlp,    em-
     ploymoat or duty, or any poraon rolatrd
     within the aaoond dogroo bf l        rilnlty  or
     within thr third dogroo br oomangulnltf
     to the poraon 80 appointing        or 80 toting,
     or to any other membrr of any auoh board,
Honorable    0.   f.   Carron,    pago 2


      tho Laglalaturr,      or oourt of whioh luah :
      paraon 80    lppolntlng   or voting may ba
      l ma mb a r ,whan tha salary,    foaa,   or oom-
      prnaatlon    of luoh appolntoa     la to ba paid
      for, dlrqotly or lndlrootty,         out or or
      rrom pub110 fund8 or roaa or orrioa or
      any kind or oharaatar      whataoavar.w

            Artlolo   3902, Ravlaad Civil    Statataa  oi Taxaa,
prorI4oa   the aeana br whloh a dlstrlot,       county or pra-
cinot oiiioar    may obtain tho arrrlora     oi Uaputlaa and
tho pertinent    parta tharrof   lra aa rollowar

              Whenaver anr dlatrlot,               oountf or
      proolnot    oiiloar      #hall      raquire     tho aar-
      vi088 or Uaputloa,           laalatanta       or olsrka
      in tha pcrformanoa           of his dutlca        hr
      shell    apply to tha County Commlaaionars’
      Court of hia oounty ror authority                   to
      appoint luo hUaputlra,             raalatanta       or olarka,
      ltatlng by lwrn applloatlon                  tha number
      nardod, tha poaltlon            to be iIlls       ‘an4 thr
      amount to ba paid.            Sal4 application           ahall
      ba aooompaniod by a atatamant                  ahcwing tha
      probabla raoaipta          rroa raaa,        commlsalona
      an4 compensation         to ba collected           by as14
      orrior Uurlng tha rlacal              fear en4 tha
      probable ,Ulaburaamanta            whioh shall        lncludo
      all aalarlaa      an4 rzpansas          0r se14 0rri00;
      an4 raid court ahall aaka it8 ordar auth-
      orizing    tha eppointmant           or auoh 4apotia8,
      asalatanta      an4 olarka an4 fix tha oompon-
      aatlon to be psi4 than vzlthln tha linlta-
      tlona heroin proaoribod              an4 daternina         tha
      number to br appointad             aa In thr 4Iaoratlon
      of raid court may ba propar; prorIda4 that
      In no oaaa ahall          tiho Commlaaionars*           Court
      or any mamber thereof             attaapt      to influanoo
      tho appointment        or any paraon 88 Uaputy,
      asalatant     or clerk       in any ofilor.          Upon
      tha antry or atich order the orrloara                    ap-
      plying for suoh aaalatanta,                 4aputIea or
      olerka ahall ba authorlzad                to appoint
      thorn; prorid        that      sai4 coapanaation
      shall n?t axcaa4 the aaximwa amount hara-
      lnaitar    sat out.        Tha ounpansatlon           which
                                                                       73


Honorable    0.   r.   Oarron,   page   3


      My    bo allowad   to the doputlos, la a Ia ta nta
      or alarka    above. nnw4 ror th a lrlarrlcaa
      ahal    ba a raaaonablo   one, not to lxoood
      the iollowllrg    amounta: . . .I
              Under tho proTlaIon8     of Art1018 3902, aupra,
tho omnty orrIOar daalring         daputlaa,   aak;ra.tho l ppli-
oatlon outllnad      In aald artIolo    to tho eo~laaboaera*
ooort for the authorIt         to appoint laoh dapatlaa.       The
oonmIa~Ionara*      court grant8 the authority      to appoint
tha oifioar     and rata the salary baforo the lppointiant
la mada.      The a~I~aIonara*       oourt haa no authority       to
attempt     to daaIgnato whom the offioar      ah811 appoint
an4 Is apeoIiIoall~      forbIddon    to 40 lo by thla artlolo.
The oommla lIonara * court doer not oontlrm the lppointao.

              On Fabruary 9, 1932, thla Urpartaant   held,
In an opinion     by Honorable R. 0. Watera, Asrlstant
Attornby OBnOr81, that it waa not a riolatIon       ot tha
napotlsn    law for a tax eollaotor    to appoint aa hla
aaaIatant     or Uapatr a aon or a 00wit~ oornnIaaIonar
after    tho oommIaaIonara*   court ha4 authorized  the
appolntmont     of such Uaputr In aocorduaoa with Artlolo
3902, Rarlae4 Civil Skatntaa       of Taxaa.
            On Maroh 2, 1935, this dapartaant        hold In an
opinion   by Honorablo C. M. Kannody, Aaaiatant         AttornoT
General,   thet a deputy aharlrr      who is a fIrat    CouaIn
or ono or the member8 of tha oomIaaIonara*           oourt would
not be prohIbitad    from #erring     aa auoh nor 414 hi8 ap-
polntnant   by tha aharirr   rlolato    tha tarma Or Art1018
432, Penal Co40 of Paxaa, nor the allawanca          of hi8
aalary by the oommiaaionara* oourt oonatituta           a riola-
tion oi auoh nepotism     law because     the oo%mIaaIonara*
oourt did not appoint or tote        for or confIrm the ap-
pointront   0r  8uoh dapaty aharlff.
            On Deoaber    29, 1936, thie department       held in
an opinion    by Ronorabla William &craw,       AttOrnbT   Cbnbral
or  Taxaa, that the arpolntnuit     or  an unula or one 0r
tha mahera of the comadasfonua*         court   88 aaaiatant
diatrlot   attorney  waa not a violation      of the nepotlaa
law or the State Or Taxaa.
Hoaorablo   0.    I.   Oarron,   pago 4


              Oplnlon Ho. O-00 ot thla Uopartmant ho148
that    It la not e violation  of tha nspotlam law for tho
dlatrlot     olark to biro aa hia dOpUtT a daughter of a
0ountT oonnla alonar.

          Oplnlor No. O-875 of thla department hol4a
that It la not a violation  or tho napotian law tW tha
Ulstrlct olerk to appoint aa hla 4aputT a alatar  of the
aoting comtT   judge of the oounty.
           You are thsrafora  rrapaotfully      adrlaad that
it  la the opinion of thla dapart?lont     that your quaatlon
should be anaware    In tha nagatlta   an4 it ia 80 anawarad.
                                             Tour8 vary truly

                                                 0mA.L
                                          ATTORWEY         OF TEXAS



                                                   Wn. J. Fanning
                                                         Aaalstant
VJRLW
                             23, 1940
                 ~._s~EovE','FEB


                  /6zL&L4-
                 ATTOFiXEYGENERAL OF TEXAS




                                                                       G OPl
                                                                      l COM
                                                                         A/